JOINT MOTION AND ORDER TO DISMISS
On joint motion of applicants, Edward Champagne, Sr., Edward Champagne, Jr., and Early American Insurance Company, and of respondents, Helen Básele, individually, and on behalf of the minor Terry Básele, Robert Básele, Sandra Básele Bris-ter, and Evelyn Básele Angeron, in the above numbered and entitled proceeding, appearing herein through undersigned counsel, and on suggesting to the Court that the above numbered and entitled cause has been fully settled and compromised; and
On further suggesting to the court that Movers desire that the Writs of Certiorari and Review applied for by applicants, Edward Champagne, Sr., Edward Champagne, Jr., and Early American Insurance Company, be dismissed.
It is ordered by the Court that the Writs of Certiorari and Review applied for by applicants, Edward Champagne, Sr., Edward Champagne, Jr., and Early American Insurance Company, be, and they are hereby dismissed.